PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/517,536
Filing Date: 7 Apr 2017
Appellant(s): Poruthoor, Simon, K.



__________________
James E. Dority
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 8, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al (US 2011/0083819) in view of Yuan (US 2011/0302733).

(2) Response to Argument
I. Appellant states claims 1-9, 11-13 and 22 are patentable and nonobvious under 35 USC 103 over the prior art.  Appellant argues that the invention is not obvious over the prior art and that the requirements of an obviousness rejection have not been met. 
a. Appellant states that independent claim 1 is not prima facie obvious over Nozaki in view of Yuan. 
1. Appellant states that Nozaki does not teach that each peak is created by one bead of the plurality of beads.

In response, it is the office action position that claim 1 is prima facie obvious over Nozaki in view of Yuan and that Nozaki’s bulky paper has individual peaks created by individual beads and Yuan has individual peaks created by individual beads.

Appellant argues the prior art fails to disclose or render obvious a coform nonwoven web containing a plurality of beads spaced apart and contained within a composite matrix in a substantially homogenous manner and create a patterned external surface having a three-dimensional texture that includes a plurality of peaks and valleys wherein each peak is created by one bead of the plurality of beads.
Appellant argues that Nozaki does not teach that each peak is created by one bead of the plurality of beads.
Appellant states that in the Office Action, Nozaki is relied upon to teach a bulky paper and Nozaki is directed to a process for producing a bulky paper having a concavo-convex pattern.  The bulky paper of Nozaki contains low density regions with a high degree of expansion of heat-expanding particles, and a high density region with a low degree of expansion of heat expanding particles.  The Office Action equates the heat-expanding particles of Nozaki to the beads of the present disclosure and the concavo-convex pattern of Nozaki to the peaks and valleys of the present disclosure.  However, Nozaki is silent on each “peak” of its concavo-convex pattern being created by one heat-expanding particle.  
Appellant states that the Office Action expressly acknowledges that Nozaki does not teach a coform nonwoven web having a plurality of peaks and valleys wherein each peak is created by one head of the plurality of beads.  The Office Action states it is reasonable to presume that each bead creates a peak and valley.  Appellant respectfully submits that nowhere does Nozaki expressly disclose a coform nonwoven web having a plurality of peaks and valleys wherein each peak is created by one bead of the plurality of beads as required by independent claim 1.
Appellant states that as the office action relies on the assumption in arriving at the conclusion that this feature is disclosed by Nozaki, without any further rationale or articulated reasoning as to how this feature is taught by Nozaki, Appellant respectfully submits that the Office Action must be asserting that this is an inherent feature of Nozaki’s bulky paper.  Appellant states that with regard to inherency, “the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.”  The extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied art.


If the claimed invention is produced according to one of the embodiments in Appellant’s specification as shown in Fig. 1.  The coform is made by pulp fibers 32 that are added to two streams of thermoplastic fibers, 26 and 28.  If desired, the expandable beads may be blended with the absorbent material 32 either before or after formation of streams 26 and 28.  The expandable beads can be incorporated into the secondary gas stream 34.  Appellant’s method Fig. 1 shown below:

    PNG
    media_image2.png
    604
    420
    media_image2.png
    Greyscale


By comparison, Nozaki produces the mixed fibers of pulp and synthetic fibers with expandable beads in a wet laid process and deposited on a conveyor and then heated and dried.  As the expandable beads are mixed with the fibers, similar to Appellant’s process, the beads are spaced apart between the fibers and the mixture is homogenous as claimed.  Nozaki shows in Fig. 11, shown below and annotated with 

    PNG
    media_image3.png
    185
    606
    media_image3.png
    Greyscale


Appellant states that in one embodiment of Nozaki which is relied upon in the Office Action to teach the peaks and valleys of claim 1, a flat screen 19 that is layered and causes the heat expanding particles to expand.  The screen results in a concavo-convex pattern with low density regions interspersed within high density regions that are equated to peaks and valleys of claim 1.  Appellant states that the Office Action asserts that it is reasonable to presume that the bulky paper of Nozaki includes a nonwoven web having a plurality of peaks and valleys wherein each peak is created by one bead of the plurality of beads.  Appellant submits that a bulky paper in which each peak is created by one bead of a plurality of beads does not necessarily flow from the teachings of Nozaki.  Appellant states that Nozaki suggests that each opening in the screen corresponds to a number of heat expanding particles in a wet mixed sheet.  Appellant states that the heat expanding particles of Nozaki have mean particle size of 5-30 micron which expand 20 to 125 fold by volume on heating.  Even if it is assumed that a 30 micron heat expanding particle is expanded by 125 fold by volume, the resulting particle would have expanded particle size of 0.15 millimeter and just 3% of the length of one side of an opening in the screen.  The low density regions have a thickness of 1 mm greater than the high density regions.  Thus Applicant submits that in order for the thickness of the low density regions to have a thickness of about 1 mm greater than the high density regions, each individual opening in Nozaki’s screen must correspond to a number of heat expanding particles in the wet sheet.

In response, as noted above and shown in Fig. 11, Nozaki teaches a fibrous sheet with beads mixed uniformly within and there are beads on the surface that provide peaks.  Appellant’s arguments that the size of the beads in Nozaki compared to the high and low density area thickness are not persuasive.  Appellant is making an argument that the relative size of the beads to the thickness of the expanded portions would not produce the claimed peaks.  Appellant is arguing limitations that are not claimed.  The size of the beads and the size of the peaks is not claimed therefore appellant’s arguments are not commensurate with the scope of the claims.
With regard to Appellant’s argument that the peaks are formed by the screen pattern applied to the sheet, Fig. 11 shows that there are peaks formed by individual beads.  While agreed that Nozaki has a pattern of expanded portions and unexpanded portions created by the screen, as the claims do not exclude any patterns of expanded beads, Nozaki’s expanded beads on the surface of the sheet are equated to the claimed peaks.
Appellant submits that the features of the presently pending claims are not rendered obvious by Nozaki as Nozaki is silent with respect to the feature of a peak created by an individual bead.

In response, as noted above, Nozaki does inherently have peaks created by individual beads as shown in Fig. 11.  In the alternative, additional reference to Yuan is provided in the rejection.  Appellant is arguing the references separately.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on the combination of Nozaki in view of Yuan.  Yuan teaches a cotton wipe where beads are spaced evenly on the surface, bonded to the wipe and then expanded such that each bead creates a peak.  Nozaki teaches the bulky paper can be used as a wipe [0036] and the bulky paper has the properties of low density, fluid absorbency and fluid diffusion [0007]-[0008] and strength [0027].  Yuan is directed to a wipe with the properties of durability [0021] and would inherency possess absorbency provided by the cotton.  Yuan provides the advantage of being cotton compared to the shortcomings of the prior art thermoplastic wipes [0005]-[0006]. The combination of Nozaki and Yuan teach the claimed features of homogenously mixed beads and absorbent fibers and synthetic fibers, and expanded beads on the surface that create peaks.  

2)  Nozaki in view of Yuan teaches a coform nonwoven web having a three-dimensional texture that includes a plurality of peaks and valleys, wherein each peak is created by one bead of the plurality of beads.
Appellant restates the Office Action admits that Nozaki fails to disclose each peak is created by one bead of the plurality of beads. Appellant states that the Office Action, includes Yuan to employ a bead size to produce peaks and valley from a single bead.  Appellant submits that neither Nozaki nor Yuan alone or in any combination, disclose or render obvious this feature at least because incorporating the bead sizes of Yuan into Nozaki would not result in a coform in which each peak is created by a single bead.  Appellant states that Yuan is directed to a textured cotton wipe that includes a plurality of beads adhered to the wipe surface.  Specifically, Yuan discloses the diameters and heights of beads that are already adhered to the textured wipe of Yuan and the height of each bead is about 0.051 mm to about 0.102 mm and the height is 0.102 mm to 1.524 mm.  Appellant states that the alleged peaks in Nozaki still corresponds to an opening of Nozaki’s screen and not individual expanding particles.

In response, it is clear that Yuan teaches larger bead sizes than Nozaki and Yuan deposits the beads on the surface of the cotton wipe while Nozaki incorporates the beads into the mixture of pulp and synthetic fibers sheet.  A mixture of pulp and synthetic fiber is a coform as claimed.  A coform is a nonwoven sheet made from pulp and synthetic fibers. Nozaki teaches a screen applied to provide a pattern of expanded 
Appellant argues that one of ordinary skill in the art would not be motivated to use the bead sizes of Yuan as the size of Nozaki’s heat expanding particles prior to expansion.
As the size of the beads, unexpanded or expanded and the size of the peaks is not claimed, the size of the beads in Nozaki and Yuan is not relevant to the obviousness rejection.  Both Nozaki and Yuan teach sheets with expanded beads in and on the fibrous coform sheet material.  The expanded beads in both Nozaki and Yuan provide peaks in the fibrous coform sheet material.  Both Nozaki and Yuan provide teachings incorporating expandable beads in a nonwoven fibrous sheet material and therefore the instant claims are obvious in view of Nozaki and Yuan.  Appellant has not claimed the size of the beads, nor the size of the peaks and has not provided any evidence of the criticality of the size of the beads or peaks.   Appellants have not optimized the size of the beads nor the spacing of the beads so as to differentiate from Nozaki and Yuan and the arguments are not persuasive.

3) One of ordinary skill would be motivated to modify Nozaki with Yuan.
Appellant submits that one of ordinary skill in the art would have no motivation to combine Nozaki with Yuan.  Appellant argues that the Office Action statement that one of ordinary skill in the art would be motivated to combine Nozaki and Yuan in a manner above because Yuan “teaches individual beads provide texture and improved strength to the wipe”.  Appellant submits that Yuan does not teach the individual beads provide improved strength to the wipe as asserted by the Office Action.  Yuan is silent on individual beads imparting improved strength to the wipe compared to a plurality of beads.  Appellant states that the only reference to any kind of strength in Yuan is that a sheet thickness 17 of approximately 0.15 inches provides advantageous durability for skin applications. 
Appellant submits that the bulky paper of Nozaki already exhibits this alleged advantage of Yuan’s cotton wipe without using individual beads to create peaks.  Appellant submits that Nozaki, unmodified by Yuan, already has the alleged advantage of providing texture and that the modification of Nozaki with Yuan produces redundant advantages and for these reasons, Appellant respectfully submits that independent claim 1 is nonobvious over the prior art.

In response, as noted above, claim 1 is obvious over Nozaki alone.  Claim 1 is also obvious over Nozaki in view of Yuan.  The basis for a prima facie of obviousness can include several rationales.  As Yuan can also provide the same advantages as Nozaki, e.g. improving texture and strength to the wipe, the references are solving the same problem and directed to the same field of endeavor and therefore obvious to combine the known features.  While Yuan does not explicitly teach that the beads produce strength, one of ordinary skill in the art would know that bonding beads to a cotton wipe would add structure and reinforcement to a cotton wipe which in turn would improve the strength of a cotton wipe.  The rationales for a prima facie of obviousness include (1) combining prior art elements according to known methods to yield 
Nozaki makes the bulky paper by mixing beads, synthetic fibers and pulp fibers together to form the wet laid paper sheet providing a homogeneous mixture of beads and fibers as required by the claims.  Yuan teaches peaks from individual beads where the beads are deposited on the external surface of the cotton wipe and bonding to the wipe.  Nozaki teaches the bulky paper can be used as a wipe [0036] and the bulky paper has the properties of low density, fluid absorbency and fluid diffusion [0007]-[0008] and strength [0027].  Yuan is directed to a wipe with the properties of durability [0021] and would inherently possess absorbency provided by the cotton.  Yuan provides the advantage of being cotton compared to the shortcomings of the prior art thermoplastic wipes [0005]-[0006].  
Nozaki and Yuan employ techniques to produce a sheet with expanded beads, and the techniques are substantially the same as the techniques disclosed in Appellant’s specification. Appellant’s specification teaches embodiments where the beads are applied to the surface of the coform as shown in Fig. 4 and 5.  Appellant’s Fig. 4 shows the beads 306 can be added in a separate stream between the synthetic fibers 302 and absorbent material (pulp fibers) 304.  Appellant’s method as shown in Fig. 4:

Appellant’s embodiment shown in Fig. 5, provides for a coform apparatus 400 that is shown above and includes a first bank 402 for supplying expandable beads 406 

    PNG
    media_image4.png
    294
    609
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    309
    334
    media_image5.png
    Greyscale

Based on Appellant’s disclosure, the beads can be deposited on the coform sheet in substantially the same manner as Yuan.  And Appellant’s disclosure teaches beads can be mixed into the coform, as shown in Appellant’s Fig. 1 and noted previously in this response.   


3) Dependent claims 2-9, 11-13 and 22 are prima facie obvious over Nozaki in view of Yuan. The claims stand or fall together and are not argued separately.
Appellant states that as independent claims are nonobvious under 35 USC 103, then any claim depending therefrom is nonobvious. 

In response, as the rejections over the independent claims are maintained, the rejections over the dependent claims are maintained for the same reasons that the rejections over the independent claims.
In summary, the office action maintains that the claims are obvious over Nozaki and Yuan as both prior art references disclose expanded beads in a fibrous sheet (i.e. nonwoven coform of pulp and synthetic fibers) and the each individual bead forms an individual peak.  Both Nozaki and Yuan are directed to fibrous nonwoven sheets for wipes.  Both Nozaki and Yuan produce the fibrous sheets by substantially the same 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A STEELE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.